Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1. 	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 10 and 18, Syu et al (US 2014/0040443 A1) teaches
a communication method (see Title, “method” and Fig.1, “registration sever 12”), comprising: receiving, by a first access and mobility management function network element (see Fig.1 for network element), first identification information of the terminal device network (see [0001] and [0007], “first identification”), first network (see [0001] and [0007], “first network”), and the first message is used request registration of the terminal device with the first network (see [0001] and [0007], “registration”), second identification information of the terminal device (see [0001] and [0007], “second identification”), second network (see [0001] and [0007], “second network”).
	Syu et al (US 2014/0040443 A1) fails to teach a first message from a terminal device, wherein, the first message comprises first identification information of the terminal device, wherein the first access and mobility management function network element is located in a the first network, the first identification information is identification information of the terminal device in the first network, obtaining, by the first access and mobility management function network element, second identification information of the terminal device based on the first identification information, wherein the second identification information is identification information of the terminal device in a second network; and sending, by the first access and mobility management function network element, a second message to a second access and mobility management function network element, wherein, the second message comprises the second identification information, and the second access and mobility management function network element is located in the second network, and the second message is used to request registration of the terminal device with the second network.
  	Dependent claims 2-9, 11-17, 19 and 20 are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Seelman et al (US 2018/0131534 A1).
 	Kemmer et al (US 2017/0180093 A1).
 	Chan et al (US 10,346,481 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642